PER CURIAM.
Charles R. Yribarren appeals an order dismissing his petition for relief from judgment in a 1988 replevin action which was concluded in 1993. The instant petition was filed in 1999. The trial court dismissed the petition with prejudice as being timebarred or barred by laches. See Fla. *200R. Civ. P. 1.540(b)(3); DeClaire v. Yohanan, 453 So.2d 375 (Fla.1984); Southeast Bank, N.A. v. Almeida, 693 So.2d 1015 (Fla. 3d DCA 1997); Zuckerman v. Alex Hofrichter, PA., 630 So.2d 210 (Fla. 3d DCA 1993). We entirely agree. The appellant has shown' no legally sufficient basis on which to disturb the trial court’s ruling.
Affirmed.